FINAL OFFICE ACTION
This Final Office Action addresses US Application No. 17/389,406 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 15/377,355 (hereinafter “the ‘355 Application”), entitled “ELECTRONIC APPARATUS, ANGULAR VELOCITY ACQISITION METHOD AND STORAGE MEDIUM FOR THE SAME”, which issued as U.S. Patent No. 10,365,106 (hereinafter “the ‘106 Patent”).
Based upon a review of the instant reissue application, the actual filing date of the instant application is July 30, 2021.

BRIEF SUMMARY OF THE PROCEEDING
Broadening: The instant reissue application is file within two years of issue of the ‘106 Patent.  
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired. 
Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘106 Patent is not involved in litigation.

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘106 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).

PRIORITY
          Based upon a review of the instant reissue application and ‘106 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘355 Application, now the ‘106 Patent.  Examiner also finds that the ‘106 Patent does claim foreign priority to Application No. 2015-248319 which was filed on December 21, 2015. 

AMENDMENTS 
The reissued patent issued with claims 1-15 (“Patented Claims”). 
Examiner acknowledges the amendment filed October 31, 2022 (hereinafter the “October 2022 Amendment”) filed in response to the non-final Office action mailed July 29, 2022 (hereinafter the “July 2022 NF”).  This action is in response to the October 2022 Amendment.   

OBJECTIONS TO AMENDMENTS
37 C.F.R. §1.173 (in part)
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendment to the claims provided in the October 2022 Amendment is objected to because they are not compliant with §1.173, which requires correct status of claims. In the October 2022 Amendment, claims 1, 10 and 15 have been amended by incorporating the surrender generating limitations (SGLs), so now claims 1, 10 and 15 are coming back to original Patent claims form. Therefore, claims 1, 10 and 15 should be indicated as “Original” instead of “Twice Amended”, and there should also be no markings (brackets or underlining).  Appropriate correction is required.  

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1, 10 and 15 are amended. 
Patented claims 2-9 and 11-14 are original as in the ‘106 Patent.
	Accordingly, claims 1-15 are subject to the examination of the instant reissue application.  Of these, claims 1, 10 and 15 are independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §§ 2111, 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01.  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the examined claims using the broadest reasonable interpretation.  
A.  Lexicography                                                             
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.  Claim Interpretation under 35 U.S.C. §112(f) 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
                                                  
B1.        FL #1: “a processor” (claim 1)
A first means-plus-function phrase is recited in claim 1 (and included in dependent claims 2-9), which recites “the processor”.  The Examiner concludes that that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
 Examiner finds that FL #1 in claim 1 recites:
“a processor configured to:
control the magnetic sensor to detect a magnetic field around the electronic apparatus;
judge whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
in response to judging that there is no disturbance in the magnetic field around the electronic apparatus, control the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; and
in response to judging that there is disturbance in the magnetic field around the electronic apparatus, control the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”
“FL #1” – From claim 1

(B1)(a)       3-Prong Analysis - Prong (A)
As an initial matter, Examiner finds that FL #1 does not use the term “means.”  However, FL #1 meets invocation prong (A) because “means… for” type language is recited. Examiner finds that “the processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure.  Examiner further notes that the specification of the ‘106 Patent does not define element structure for “the processor”, thus the specification of the 106 Patent does not impart or disclose any structure for the phrase.  Furthermore, the ‘106 Patent uses the processor in association with multiple functions. 
Additionally, there is no disclosure or suggestion from the prior art or the ‘106 Patent that any “processor" is a sufficient structure to perform the entire functions recited in FL #1.  Multiple processors in the related prior art have multiple functions which do not include the functions recited in FL #1.  For example: U. S Patent No.  9,357,948, claim 6 claimed: “a processor configured to: process orientation values measured and supplied by the at least one orientation sensor; estimate a value of at least one first parameter representing a movement of the first segment using the supplied orientation value; and estimate a value of at least one other parameter by executing a time-change model on the basis of a predetermined movement model of the articulated chain, the time-change model including at least one relationship of time dependency between the at least one first parameter and the at least one other parameter representing a movement of another segment of the articulated chain”; and U. S. Patent No. 9,008,996, claim 1 claimed “a processor configured to integrally process the positioning results inputted therein; and a processor configured to preprocess the positioning results that are to be inputted into the processor configured to integrally process, the processor configured to preprocess inputting the positioning results obtained from the position acquiring section into the processor configured to integrally process based on output from the section for detecting or measuring, wherein a first state in which the moving body is moving is distinguished from a second state in which the moving body is not moving by the processor configured to preprocess…”  Accordingly, while there is common use of the generic term “processor” the diverse functions would necessitate different structures, whether hardware or software.  While Examiner recognizes the Applicant’s evidence that the processor is an arithmetic processing unit (computer) such as a CPU (Central Processing Unit) or a MPU (Micro Processing Unit), something more than generic computer would be required to perform the entire functions recited in FL #1.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #1 as the name of a sufficiently definite structure for performing the entire claimed functions.  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “processor” is a generic placeholder.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)          3-Prong Analysis Prong (B)
FL #1 meets invocation prong (B) because it recites the functions:
“control the magnetic sensor to detect a magnetic field around the electronic apparatus;
[“Sub-Function #1-1”]

judge whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
[“Sub-Function #1-2”]

in response to judging that there is no disturbance in the magnetic field around the electronic apparatus, control the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus;
[“Sub-Function #1-3”]

 and
in response to judging that there is disturbance in the magnetic field around the electronic apparatus, control the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”
[“Sub-Function #1-4”]
Note that for discussion purposes, the Function of FL #1 comprises four sub-functions (i.e. Sub-Function 1-1 to Sub-Function 1-4).
Examiner finds that because nothing in the written description of the ‘106 Patent contradicts the plain language as set forth in the Function of FL #1, the terms within the Function of FL #1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FL #1, Examiner concludes that, Functional Phrase #1 meets Invocation Prong (B).

(B1)(b)         3- Prong Analysis Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing all the claimed function.  Based upon a review of claim 1, Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.

In view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112(f).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181.
Based upon a review of the specification of the ‘106 Patent, Examiner finds that the ‘106 Patent disclosed an algorithm for (CONTROL SECTION (PROCESSOR) 170 in Fig. 2 at column 5, lines 19-45, and Figs. 3, 4 and 6, i.e., col. 6, line 17- col. 7, line 18.  Figs. 2-3 are example reprinted below:
    PNG
    media_image1.png
    528
    684
    media_image1.png
    Greyscale

Fig. 2 of the 106 Patent

    PNG
    media_image2.png
    659
    936
    media_image2.png
    Greyscale

Fig. 3 of the 106 Patent. 
In view of these findings, FL #1 will be limited to a corresponding structure (i.e. software algorithms) for performing the algorithm disclosed in Figs. 3, 4, and 6, i.e., col. 6, line 17- col. 7, line 18. 
Examiner finds that the examined claims 2-9 also include claim limitation “the processor is configured to ..” further have multiple functions that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. §112 (f) for the same reasons explain in claim 1 above.

B2.        FL #2: “the program is executable by the computer” (claim 15)
A second means-plus-function phrase is recited in claim 15, which recites “the program is executable by the computer” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
Examiner finds that FL #2 in claim 15 recites:
“wherein the program is executable by the computer to at least perform:
controlling the magnetic sensor to detect a magnetic field around the electronic apparatus;
determining whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; and
in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”
“FL#2” – From claim 15

(B2)(a)       3-Prong Analysis Prong (A)
As an initial matter, Examiner finds that FL #2 does not use the term “means.”  However, FL #2 meets invocation prong (A) because “means… for” type language is recited.  Examiner finds that “the program is executable by the computer …” is a generic placeholder or nonce term equivalent to “means” because the term “program is executable by the computer …” does not convey any particular structure.  Examiner further notes that the specification of the ‘106 Patent does not define “the program is executable by the computer …”, thus the specification of the ‘106 Patent does not impart or disclose any structure for the phrase.  Furthermore, the ‘106 Patent uses the program in association with multiple functions. 
Additionally, there is no disclosure or suggestion from the prior art or the ‘106 Patent that any “program is executable by the computer" is a sufficient structure to perform the entire functions recited in FL #2.  Multiple programs are executable by the computer in the related prior art have multiple functions which do not include the functions recited in FL #2.  For example: U. S. Patent No. 10,041,795, claim 20 claimed: “the program being executable by the computer cause the computer to perform functions comprising: detecting whether an output vector of the magnetic data output by the magnetic sensor is oriented to a magnetic pole direction of the earth; when it is detected that the output vector of the magnetic data is oriented to the magnetic pole direction of the earth, acquiring, from the position acquiring circuit, specific position information for a specific position at which the electronic device is located when it is detected that the output vector is oriented to the magnetic pole direction …”, and U. S. Patent No. 9,712, 937, claim 13 claimed “A non-transitory computer-readable storage medium storing a program for causing a computer, which comprises a sound pickup unit configured to pick up sound signals of a plurality of channels and which performs sound source separation from the sound signals obtained by the sound pickup unit, to execute steps comprising: dividing the sound signals of the plurality of channels into a plurality of frames each having a predetermined time period; detecting relative positions, corresponding to each of the plurality of frames, between a sound source and the sound pickup unit; performing phase regulation of the sound signals of a first channel among the plurality of channels in each of the plurality of frames, using the relation positions corresponding to each of the plurality of frames, such that a phase difference between the sound signals of the first channel and the sound signals of a second channel among the plurality of channels is a predetermined value in each of the plurality of frames; estimating a sound source separation parameter using the regulated sound signals; and performing, for each of the plurality of frames, sound source separation for separating sound signals generated by the sound source from the sound signals by using a separation filter based on the sound source separation parameter.”  Accordingly, while there is common use of the generic term “program is executable by the computer” the diverse functions would necessitate different structures, whether hardware or software.  While Examiner recognizes the Applicant’s evidence that the processor is an arithmetic processing unit (computer) such as CPU (Central Processing Unit) or MPU (Micro Processing Unit), something more than generic computer would be required to perform the entire functions recited in FL #2.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “the program is executable by the computer ...” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “program is executable by the computer …” is a generic placeholder having no specific structure associated therewith.  Because “program is executable by the computer” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #2 meets invocation Prong (A).

(B2)(b)          3-Prong Analysis Prong (B)
FL #2 meets invocation prong (B) because it recites the functions:
“controlling the magnetic sensor to detect a magnetic field around the electronic apparatus;
[“Sub-Function #1-1”]

determining whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
[“Sub-Function #1-2”]

in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; 
[“Sub-Function #1-3”]
and
in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”]
[“Sub-Function #1-4”]
Note that for discussion purposes, the Function of FL #2 comprises four sub-functions (i.e. Sub-Function 1-1 to Sub-Function 1-4).

Examiner finds that because nothing in the written description of the ‘106 Patent contradicts the plain language as set forth in the Function of FL #2, the terms within the Function of FL #2 will have their ordinary and accustomed meaning.  Because Functional Phrase #2 includes the Function of FL #2, Examiner concludes that, Functional Phrase #2 meets Invocation Prong (B).

(B1)(b)         3- Prong Analysis Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing all the claimed function.  Based upon a review of claim 15, Examiner finds that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2.

In view of Examiner findings above that FL #2 meets invocation prongs (A)-(C), Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112(f).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘106 Patent, Examiner finds that the ‘106 Patent disclosed an algorithm for the box CONTROL SECTION (PROCESSOR) 170 for the program is executable by the computer at column 5, lines 19-45, col. 6, line 17- col. 7, line 18 and Figs. 2-4 and 6.  Figs 2 and 3 are example reprinted below: 
    PNG
    media_image1.png
    528
    684
    media_image1.png
    Greyscale

Fig. 2 of the 106 Patent

    PNG
    media_image2.png
    659
    936
    media_image2.png
    Greyscale

Fig. 3 of the ‘106 Patent. 
In view of these findings, FL #2 will be limited to a software program having the structures for performing the algorithm discloses in Figs. 3, 4, and 6, i.e., col. 6, line 17- col. 7, line 18. 

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiner will interpret FL #1 and FL #2 under 35 U.S.C. §112(f) as discussed above.  Since no further limitations invoke interpretation under 35 U.S.C. §112(f) and no further limitations are lexicographically defined, the remaining limitations will be interpreted applying the broadest reasonable interpretation.

CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation FL #1 in claims 1-9 and FL #2 in claim 15 invokes 35 U.S.C. §112(f).  However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function of claims 1-9 and 15 as discussed above.  Therefore, claims 1-9 and 15 which recites the above limitations remain indefinite and remain rejected under 35 U.S.C. §112(b).
Specifically in claim 1, there is no algorithm disclose for Sub-Function #1-3 “in response to judging that there is no disturbance in the magnetic field around the electronic apparatus, control the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus”, instead the specification discloses “using the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus”.  Similarly, there is no algorithm disclose for Sub-Function #1-4 “in response to judging that there is disturbance in the magnetic field around the electronic apparatus, control the angular velocity sensor to detect an angular velocity of a spatial movement of the electronic apparatus”, instead the specification discloses “using the angular velocity sensor to detect an angular velocity of a spatial movement of the electronic apparatus”.   
Regarding claim 10, the specification does not disclose “in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus” and “in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.” Rather, the specification discloses “using the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus” and “using the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus”.
Claim 15 is similarly rejected as claim 1, there is no algorithm disclose for Sub-Function #2-3 “in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus”, rather the specification discloses “using the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus”.  Similarly, there is no algorithm disclose for Sub-Function #2-4 “in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect an angular velocity of a spatial movement of the electronic apparatus”, rather the specification discloses “using the angular velocity sensor to detect an angular velocity of a spatial movement of the electronic apparatus”.   
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. §112(f); 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

RESPONSE TO AMENDMENT
The specification objection has been withdrawn as necessitated by the October 2022 Amendment. 
The rejection of claims 1-15 under 35 U.S.C. § 251 as being an improper recapture has been withdrawn as necessitated by the October 2022 Amendment.  Claims 1, 10 and 15 have been amended by incorporating the surrender generating limitations (SGLs).  
The rejection of claims 1-15 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2013/0262021 to Sakurai et al has been withdrawn as necessitated by the October 2022 Amendment.  
RESPONSE TO ARGUMENT
Applicant's arguments provided in the October 2022 Amendment have been fully considered but they are not all persuasive. Only those arguments by Applicant regarding the maintained rejections above will be addressed below.
Applicant’s argument – “… Removal of interpretation of “Processor” and “the program is executable by the computer” under 35 U.S.C 112(f) is respectfully requested” (pages 12-13). 
Examiner’s response – 
1/ Regarding argument “Processor” recited in claim 1 does not satisfy prong A of the 3-prong analysis”. Examiner respectfully disagrees.  FL #1 “processor” meets invocation prong (A) because “means… for” type language is recited.  Examiner finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure for performing the entire claimed function.  There is no disclosure or suggestion from the prior art or the ‘106 Patent that any “processor" is a sufficient element structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known processor of a prior art device can perform Sub-Function #1-1/ control the magnetic sensor to detect a magnetic field around the electronic apparatus; Sub-Function #1-2/ judge whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor; Sub-Function #1-3/ in response to judging that there is no disturbance in the magnetic field around the electronic apparatus, control the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; and Sub-Function #1-4/ in response to judging that there is disturbance in the magnetic field around the electronic apparatus, control the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus as recited in claim 1.  Because “the processor” is merely a generic placeholder, Examiner concludes that FL #1 meets invocation Prong (A). Examiner admits that an off-the-shelf “processor” is well known to one of ordinary skill in the art.  However, in this case, the reissue applicant does not claim off-the-shelf “processor” because, unlike the recited term “processor,” the off-the-shelf “processor” is not configured to perform the entire specifically claimed functions foregoing in claim 1 without ‘special programming’ (i.e. a specialized algorithm for performing all the claimed functions).  According to EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015):  “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.” (Emphasis added)

2/  Regarding the holding in VDPP, VDPP is not binding on the Examiner and Applicant has not stated why VDPP should be binding on the Examiner.  For this reason alone, Applicant’s arguments regarding VDPP are not persuasive.
The Examiner construes claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989)1.
Meanwhile, the test for determining if the claim language invokes 35 U.S.C. § 112(f) was set forth in Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015).
Williamson held:  When a claim term lacks the word “means,” the presumption can be overcome and 35 U.S.C. § 112(f) will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.”  Williamson, 792 F.3d at 1349, 115 USPQ2d at 111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000) (emphasis added; bracketed numbering added)2.
Because “or else” is an idiom used to express alternatives3 and in light of the “or else” noted in the Williamson quotation above, Williamson essentially provides two distinct (i.e. alternative) tests (collectively the “Williamson Invocation Tests” or “WIT”) for overcoming the presumption that 35 U.S.C. § 112(f) is not invoked when a phrase does not use the word “means.”
In summary, and in accordance with the WIT, when a claim term lacks the word “means,” the presumption to not invoke 35 U.S.C. § 112(f) can be overcome and 35 U.S.C. § 112(f) will apply if:
Williamson Invocation Test (1) (or “WIT-1”): the claim term fails to recite sufficiently definite structure; or
Williamson Invocation Test (2) (or “WIT-2”): the claim term recites function without reciting sufficient structure for performing that function.
In light of the “or else,” Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that 35 U.S.C. § 112(f) is not invoked.  To be clear, Examiner is relying on WIT-2, i.e., “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349 (citations and quotations omitted). 
The test the Examiner is using is not whether there is simply structure in the claim limitation (WIT-1), but rather whether the claim limitation recites a sufficiently definite structure for performing entire claimed functions (WIT-2). 
In assessing whether the claim limitation is in means-plus function format, Examiner does not merely consider the introductory phrase (for example: processor), but look to the entire passage including functions performed by the introductory phrase (for example: Sub-Function #1-1/ control the magnetic sensor to detect a magnetic field around the electronic apparatus; Sub-Function #1-2/ judge whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor; Sub-Function #1-3/ in response to judging that there is no disturbance in the magnetic field around the electronic apparatus, control the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; and Sub-Function #1-4/ in response to judging that there is disturbance in the magnetic field around the electronic apparatus, control the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus”).  Even assuming that the claimed “processor” connotes some structure, the “processor” by itself impart insufficient structure for performing the entire claimed functions.  
To one of ordinary skill in the art, the Examiner finds that there is significant structural difference between an ordinary “processor” found in the prior art and the claimed “processor” which perform the claimed Sub-functions #1-1 to #1-4. That is, a generic, off-the-shelf “processor” cannot perform the entire Function of FL #1.  Rather, Examiner finds that more structures than the generic processor would be required, i.e., appropriate programming, or circuit reconfiguration.  Accordingly, a simple recitation of the processor shown in box 170 is insufficient for performing the entire recited functions.  While the Applicant merely states that the “processor” recited in the claim 1 as the name for structure, the reissue applicant does not clearly state what the structure is.
3/  Regarding argument “Further the program is executable by the computer,” recited in claim 15,” is part of a limitation that does not satisfy prong A of the 3-prong analysis…” (page 12)
The same reasons applied to “the processor” is applied to “the program is executable by the computer”.  Examiner admits that an off-the-shelf “non-transitory computer readable storage medium” or “the program is executable by the computer” is well-known to one of ordinary skill in the art.  However, in this case, the reissue applicant does not claim the off-the-shelf “non-transitory computer readable storage medium” or “the program is executable by the computer” because, unlike the recited term “non-transitory computer-readable storage medium” or “the program is executable by the computer”, the off-the -shelf “non-transitory computer-readable storage medium” or “the program is executable by the computer” is not configured to perform the entire specifically claimed functions foregoing in the claim 15 without programming a specialized algorithm for performing the claimed functions: Sub-Function #2-1/ controlling the magnetic sensor to detect a magnetic field around the electronic apparatus, Sub-Function #2-2/ determining whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor, Sub-Function #2-3/ in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus, and Sub-Function #2-4/ in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.  As noted in EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015):  “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.” 
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
Therefore, the Applicant’s arguments on the invocation of 35 U.S.C. §112(f) are not persuasive. 

Applicant’s argument – “Specifically, claims 1-9 and 15 were found to be indefinite because the limitations “processor” and “the program is executable by the computer” recited in these claims were found to invoke 35 U.S.C. §112(f) and the specification allegedly did not describe the structures corresponding to these limitations. Removal of the interpretation under 35 U.S.C. $112(f) for the reasons discussed above will render the rejection of claims 1-9 and 15 under 35 U.S.C. $112(b) moot.” (page 13)
Examiner’s response – As noted above, despite the fact there is common use of the generic term “processor” the diverse functions would necessitate different structures, whether hardware or software.   As noted in the MPEP, merely referencing a black box (box 170) designed to perform cited functions will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Because Examiner is unable to determine the hardware structures for the processor and further is unable to determine any explanation of how this box performs the entire claimed functions, Examiner does not find that the functions recited in FL #1 and FL #2  are clearly linked to any sufficient corresponding structures in the specification of the ‘106 Patent for performing such functions. Accordingly, Examiner maintains that FL #1 and FL #2 invoke interpretation under 35 U.S.C. §112(f).  Thus, the rejection of claims 1-9 and 15 under 35 U.S.C 112(b) maintain. 

REASONS FOR ALLOWANCE
While claims 1-15 are rejected under 35 U.S.C. §112 above, these claims are nevertheless allowed over the prior art of record.  Regarding these claims, the prior art of record herein does not disclose or teach the corresponding structure (i.e. algorithms for FL #1 and FL #2, as required in the claimed phrases that invoke § 112 (f)) in combination with the other features of the claims.
Regarding claim 1:  The prior art of record fails to specifically suggest or disclose the corresponding (i.e. algorithms) for FL #1 as discussed above in the Claim Interpretation section  “a processor configured to … wherein power consumption by the angular velocity sensor is larger than power consumption by the magnetic gyro sensor”.
Claims 2-9 are allowed at least by virtue of their dependency from independent claim 1. 
Regarding claim 10:  The prior art of record fails to specifically suggest or disclose the combination method steps: “controlling the magnetic sensor to detect a magnetic field around the electronic apparatus;
determining whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; and
in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus” in combination with “… wherein power consumption by the angular velocity sensor is larger than power consumption by the magnetic gyro sensor”.
Claims 11-14 are allowed at least by virtue of their dependency from independent claim 10. 
Regarding claim 15:  The prior art of record fails to specifically suggest or disclose the corresponding structure (i.e. algorithms for FL #2, as required in the claimed phrases that invoke § 112 (f)) in combination with the other features of the claims.

CONCLUSION
Claims 1-15 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should Applicant have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 	  
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        





Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation.
        2 See MPEP § 2181 I. Determining whether a claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112(6).
        3 “’or’ 1 — used as a function word to indicate an alternative < coffee or tea>”  Merriam-Webster’s Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., Springfield, M.A., 1997; “’or else’ —used to say what another possibility is.  He either thinks he can't do it or else he just isn't interested.” Merriam Webster’s Dictionary at Merriam-Webster.com, Merriam-Webster, www.merriam-webster.com/dictionary/or else. Accessed 1 Feb. 2019.